DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 29, 2022 to the non-final Office action of May 4, 2022 is acknowledged.  The Office action on the currently pending claims 1-8, 10-12, and 15-28 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamayama (US 10959357).
Regarding claim 1, Tamayama discloses (Fig.5 and Col.9 Lns.43-45: the embodiment in which 7 is made up of a plurality of planar graphite sheet):
A heat transfer system comprising: a first vapor chamber (6- See Figure Below); a second vapor chamber (6- See Figure Below) spaced from the first vapor chamber; and a flexible thermal strap (7) (Col.10 Lns.61-64) coupled to both (See Fig.5) the first vapor chamber and the second vapor chamber, wherein the flexible thermal strap (7) is in thermal communication (See Fig.5 and Col.10 Lns.50 and 61-64) with both the first and second vapor chambers, wherein the flexible thermal strap (7) includes planar layers of thermally conductive material (Fig.5 and Col.9 Lns.43-45: the thermal strap 7 itself is described as a sheet, and thus flat, which means that each of the graphite sheets that make up the thermal strap 7 will also be flat/planar); and the flexible thermal strap (7) is configured to permit the second vapor chamber to rotate relative to the first vapor chamber (Fig.5 and Col.10 Lns.61-64: the thermal strap 7 is flexible and allows the second vapor chamber to be bent/rotated relative to the first vapor chamber).

    PNG
    media_image1.png
    277
    780
    media_image1.png
    Greyscale

Examiner’s Note: the limitation “the flexible thermal strap is configured to permit the second vapor chamber to rotate relative to the first vapor chamber” is a functional limitation and is rendered anticipated should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 and MPEP 2173.05(g).  In the instant case, Tamayama discloses a heat transfer system that comprises a first vapor chamber, a second vapor chamber, a flexible thermal strap that is made up of a plurality of thermally conductive planar sheets, and the thermal strap being coupled to the first vapor chamber and second vapor chamber, and thus disclosing all of the limitations required to have the second vapor chamber rotate relative to the first vapor chamber, as claimed.
Regarding claim 3, Tamayama further discloses:
Wherein the flexible thermal strap (7) is attached at opposite ends (Fig.5: the flexible strap is attached to the top end of the first vapor chamber 6 and attached to the bottom end of the second vapor chamber 6) to the first vapor chamber (6- See Figure of Claim 1) and the second vapor chamber (6- See Figure of Claim 1).
Regarding claims 4, 5, and 28, Tamayama further discloses:
(Claim 4) Wherein the flexible thermal strap (7) comprises graphite (Col.9 Lns.43-45 and Col.10 Lns.61-62).
(Claim 5) Wherein at least one of the planar layers (Fig.5 and Col.9 Lns.43-45: the thermal strap 7 itself is described as a sheet, and thus flat, which means that each of the graphite sheets that make up the thermal strap 7 will also be flat/planar) is a graphite sheet (Col.9 Lns.43-45 and Col.10 Lns.61-62).
(Claim 28) Wherein each of the planar layers is a graphite sheet (Col.9 Lns.43-45 and Col.10 Lns.61-62).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated Tamayama (US 10959357) by or, in the alternative, under 35 U.S.C. 103 as obvious over Tamayama (US 10959357) in view of Holung (US 20170192467).
Regarding claims 6 and 7, Tamayama further discloses:
(Claim 6) Wherein the flexible thermal strap (7) is configured to permit the second vapor chamber (6- See Figure of Claim 1) to rotate through a range of at least 90 degrees relative to the first vapor chamber (6- See Figure of Claim 1) (Col.9 Lns.43-45 and Col.10 Lns.61-64: all of the thermal planar layer that define the thermal strap 7 are flexible and made out of graphite, which is identical to the structure of Applicant’s flexible thermal strap, and are thus capable of permitting the second vapor chamber to rotate at the desired range relative to the first vapor chamber).
(Claim 7) Wherein the flexible thermal strap (7) is configured to permit the second vapor chamber (6- See Figure of Claim 1) to rotate through a range of at least 180 degrees relative to the first vapor chamber (6- See Figure of Claim 1) (Col.9 Lns.43-45 and Col.10 Lns.61-64: all of the thermal planar layer that define the thermal strap 7 are flexible and made out of graphite, which is identical to the structure of Applicant’s flexible thermal strap, and are thus capable of permitting the second vapor chamber to rotate at the desired range relative to the first vapor chamber).
Examiner’s Note: the limitations “wherein the flexible thermal strap is configured to permit the second vapor chamber to rotate through a range of at least 90 degrees relative to the first vapor chamber” and “wherein the flexible thermal strap is configured to permit the second vapor chamber to rotate through a range of at least 180 degrees relative to the first vapor chamber” as respectively recited in claims 6 and 7 are functional limitations and are rendered anticipated/obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 and MPEP 2173.05(g).  In the instant case, Tamayama discloses all of the claimed structure required for the flexible thermal strap to permit the second vapor chamber to rotate through a desired range, including as respectively claimed in claims 6 and 7, relative to the first vapor chamber.
Alternatively, Holung teaches (Fig:1)
A laptop (100) whose display (140) can rotate through a range of at least 180 degrees relative to a base (120) (Rotatable range of at least 180 degrees: [0073]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Holung to modify the device of Tamayama such that the flexible thermal strap of Tamayama is utilized in a mobile computing device that permits the second vapor chamber/heat exchanger to rotate through a range of at least 90 degrees or 180 degrees relative to the first vapor chamber/heat exchanger, as respectively claimed in claims 6 and 7, in order to make the mobile device disclosed by Tamayama (Col.1 Lns.18-19) more adaptable to a user’s viewing preference while also providing adequate heat dissipation capabilities.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayama (US 10959357) in view of Progl (US 5847925).
Regarding claim 2, Tamayama further discloses:
Wherein the flexible thermal strap (7) is disposed between the first vapor chamber (6- See Figure of Claim 1) and the second vapor chamber (6- See Figure of Claim 1) (Flexible Thermal Strap between First Vapor Chamber and Second Vapor Chamber: See Figure of Claim 1).
However, Tamayama does not explicitly disclose:
Wherein the flexible thermal strap is disposed between the first vapor chamber and the second vapor chamber in at least one rotational position of the first vapor chamber with respect to the second vapor chamber.
Progl however teaches (Figs.1-4):
Wherein the flexible thermal strap (28) is disposed between (See Fig.1) the first vapor chamber (18) and the second vapor chamber (30) in at least one rotational position (Fig.1: the open position of the device 10 defines a rotational position of the second vapor chamber 30 relative to the first vapor chamber 18) of the first vapor chamber (18) with respect to the second vapor chamber (30).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Progl to modify the device of Tamayama such that the flexible thermal strap is disposed between the first vapor chamber and the second vapor chamber in at least one rotational position of the first vapor chamber with respect to the second vapor chamber, as claimed, in order to provide an alternative arrangement that will still achieve the improved heat dissipation as disclosed by Tamayama (Col.11 Lns.20-25).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 8, Tamayama does not disclose:
A display in thermal communication with either or both the first vapor chamber and the second vapor chamber; wherein the display is foldable to different shapes corresponding to different rotational positions of the second vapor chamber relative to the first vapor chamber.
Progl however teaches (Figs.1-4):
A display (14) in thermal communication with either or both the first vapor chamber (18) and the second vapor chamber (30) (Figs.1-3: the display 14 is in thermal communication with the vapor chambers 18,30 so that heat is dissipated via the back 14D of the display 14); wherein the display (14) is foldable to different shapes corresponding to different rotational positions of the second vapor chamber (30) relative to the first vapor chamber (18) (Fig.1: as described by the claim, the display 14 is foldable into different shapes in correspondence to different rotational positions of the second vapor chamber 30 relative to the first vapor chamber 18).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Progl to modify the device of Tamayama such that it is utilized in a mobile electronic device that has a foldable display that is in thermal communication with either or both the first vapor chamber and the second vapor chamber so that the foldable display is foldable to different shapes that correspond to the different rotational positions of the second vapor chamber relative to the first vapor chamber, as claimed, in order to achieve the improved heat dissipation as disclosed by Tamayama (Col.11 Lns.20-25).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 10-12, and 15-27 are believed to be allowable over the prior art references of record.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 10, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 10, and at least in part, because claim 10 recites the limitations: “wherein the first heat exchanger includes a first recess to receive one end of the thermal strap, and wherein the second heat exchanger includes a second recess to receive an opposite end of the thermal strap”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 10, are believed to render said claim 10, and all claims depending therefrom (claims 11-12 and 15-18) allowable over the prior art references of record, taken either alone or in combination.
Progl (US 5847925) is still believed to be the closest prior art reference of record.  As outlined in the non-final Office action of May 4, 2022, Progl discloses (Figs.1-4) a heat transfer system comprising: a first heat exchanger (18) configured to be fixed to a first portion (See Fig.1: area where 18 contacts 20) of a mobile device (10); a second heat exchanger (30) configured to be fixed to a second portion (See Fig.1: area where 30 contacts 32) of the mobile device (10); and a thermal strap (28) coupled to both the first heat exchanger (18) and the second heat exchanger (30), the thermal strap (28) having at least one layer of graphite core material (Col.4 Lns.12-13: the flexible thermal strap 28 is made from a carbon fiber, which is also known in the art as graphite fiber, which means its core material is made out of graphite, and thus having at least one layer of graphite core material), wherein the thermal strap (28) is configured to flex when the mobile device (10) is flexed (See Abstract: when the mobile device 10 is rotated/flexed from the closed position to the opened position, the thermal strap will experience torsion, and will thus flex, in order to rotate the second heat exchanger 30 into the open position).
However, Progl fails to disclose, at least, the aforementioned allowable limitations of claim 10.  Furthermore, absent impermissible hindsight and/or undo experimentation, there would be no reason for one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to modify the Progl reference such that the first and second heat exchangers each have a recess that couples to the thermal strap as claimed.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Regarding independent claims 19 and 21, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 19 and 21 for the reasons provided in the non-final Office action of May 4, 2022.
Response to Arguments

Applicant’s arguments filed on July 29, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835